DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 13 is objected to because of the following informalities:  
Line 23 should be replaced the period to a comma at the end of the line.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US. 2020/0076123 A1).
In Regards to Claim 1:
Yang teaches a cable connector (Fig. 1) comprising: 
3a casing (1) configured to secure an end of a cable (3) therein; 4a latch (4) comprising a lower portion (41) and an upper portion (43), the lower 5portion (41) being secured on the casing (1), the lower portion (41) having a lower through 6hole (49), the upper portion (43) having at least one upper through hole (431) and at least one 7protrusion (117); 8a pulling member (5) connected with the upper through hole (431) and penetrating 9the lower through hole (49); 10wherein, while the pulling member (5) being pulled away from the latch (4) 11along a first direction, the pulling member (5) pulling the upper portion (43) toward the 12lower portion (41) along a second direction so as to adjust a position of the protrusion (117).
In Regards to Claim 2:
Yang teaches the cable connector as claimed in claim 1, wherein: 
14at least one first engaged opening (116) is formed on a top wall of the casing (1); 15and 16the lower portion (41) of the latch (4) has at least one first hook (48), each of the at 17least one first hook (48) is configured to be engaged in the at least one first engaged 18opening (116).
In Regards to Claim 3:
Yang teaches the cable connector as claimed in claim 2, wherein: 
20a passage (114) is formed between the latch (4) and the case (1), extends along the 21first direction, and is configured to receive the pulling member (5); and 22the first direction is substantially perpendicular to the second direction.
In Regards to Claim 4:
Yang teaches the cable connector as claimed in claim 2, wherein: the at least one first hook (48) includes multiple said first hooks (48); and11 the at least one first engaged opening (116) includes multiple said first engaged openings (116).
In Regards to Claim 5:
Yang teaches the cable connector as claimed in claim 3, wherein the passage (114) is 4located on an upper surface of the casing (1) and concaved inward at said upper 5surface.
In Regards to Claim 6:
Yang teaches the cable connector as claimed in claim 1, wherein the pulling 7member (5) is a flexible pulling strip and comprises: 
8an annular structure (Fig. 8) at an end of the flexible pulling strip, the annular 9structure (Fig. 8) is connected to and tied up on the upper through hole (431).
In Regards to Claim 13:
Yang teaches a cable connector (Fig. 1) comprising: 
18a casing (1) configured to secure an end of a cable (3) therein, the casing (1) having 19a plurality of first engaged openings (116) formed on a top surface thereof; 20a latch (4) comprising an upper portion (43) and a lower portion (41) connected to 21each other, the lower portion (41) having a plurality of first hooks (48), each of the 22plurality of the first hooks (48) being embedded into one of the first engaged openings (116), the upper portion (43) having a plurality of protrusions (117) formed thereon.  13
a pulling member (5) connected with the upper portion (43) of the latch (4), while the pulling member (5) being pulled opposite to an insertion direction, the pulling 3member (5) pulling the upper portion (43) toward the lower portion (41) so as to adjust a 4position of the protrusions (117).
In Regards to Claim 14:
Yang teaches the cable connector as claimed in claim 13, wherein: 
6a passage (114) is formed between the latch (4) and the case (1), extends along the 7first direction, and is configured to receive the pulling member (5); and 8the first direction is substantially perpendicular to the second direction.
In Regards to Claim 15:
Yang teaches the cable connector as claimed in claim 14, wherein the passage (114) is 10located on an upper surface of the casing (1) and concaved inward at said upper 11surface.
In Regards to Claim 16:
Yang teaches the cable connector as claimed in claim 13, wherein the pulling 13member (5) is a flexible pulling strip and comprises: 
14an annular structure (Fig. 8) at an end of the flexible pulling strip, the annular 15structure (Fig. 8) is connected to and tied up on the upper portion (43) of the latch (4).
Allowable Subject Matter
Claims 7-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 7-12 and 17-20, these limitations, in combination with remaining limitations of claims 7-12 and 17-20, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831